Citation Nr: 9933657	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-18 918	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a right facial 
abnormality secondary to the injection of medication for a 
service-connected disability.   

Entitlement to service connection for coronary artery disease 
secondary to post-traumatic stress disorder.  

Whether there was clear and unmistakable error in rating 
decisions of June and July 1996 which resulted in the veteran 
being rated incompetent for VA purposes.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from May 1970 to May 1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Winston-Salem, North Carolina, Regional Office (hereinafter 
RO).  In May 1999, a hearing was held in Washington, D.C., 
before the Board Member rendering this decision, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991 & Supp. 1998). 

While testimony with regard to the issue of whether the RO 
was correct in finding the veteran to be incompetent in its 
July 1996 decision, and whether the VA is thus required to 
"reimburse" the veteran for expenses incurred in 
conjunction with the retention of an attorney to act as the 
veteran's legal guardian, was presented at the May 1999 
hearing, a review of the controlling legal authority does not 
reveal any provision upon which the desired monetary benefits 
may be provided to the veteran, as discussed below.  In this 
regard, while the veteran's representative has referenced the 
provisions with concerning "equitable relief" cited at 
38 U.S.C.A. § 503 (West 1991), the authority to provide such 
relief lies solely with the Secretary of Veterans Affairs.  
It is not within the Board's jurisdiction.  Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  The request for equitable 
relief will be referred to the Chairman of the Board for 
consideration under 38 C.F.R. § 2.7 (1999) after this 
decision of the Board has been issued.

The attention of the RO is directed to the statements by the 
veteran's representative at the May 1999 hearing (see page 4 
of the transcript from this hearing) raising the issue of 
entitlement to benefits provided by 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998) with respect to the issue of the injection 
of Prolixin and the development of a facial abnormality.  Any 
indicated development or adjudication in this regard is to be 
accomplished by the RO.  

Finally, the Board notes that while the RO has adjudicated 
the issue of entitlement to disabilities claimed to have been 
incurred as a result of exposure to Agent Orange, an appeal 
to the Board with respect to this issue has not been 
perfected by the veteran.   See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1999).  Accordingly, the 
adjudication below will be limited to the issues listed on 
the title page.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the claims has been obtained by the 
RO to the extent required or possible. 

2.  Congenital partial 7th nerve palsy with decreased 
functioning of the right facial muscles was shown upon 
induction to service.

3.  There is no competent evidence linking a right facial 
abnormality to the injection of medication for a psychiatric 
disability which was incurred as a result of service.  

4.  The weight of the competent evidence of record indicates 
that there is no etiologic relationship between coronary 
artery disease and post-traumatic stress disorder.  

5.  Service connection was granted for post-traumatic stress 
disorder was granted by rating decision of June 1996 and a 
100 percent rating was assigned.  By rating actions of June 
and July 1996, it suggested and held that the veteran was 
incompetent for VA purposes.  This was based on some medical 
evidence on file including a 1994 examination and a 1995 
hospital report.

6.  By rating of September 1996, it was determined that the 
appellant had made progress with treatment and medication, 
and was no longer incompetent for VA purposes.  This was 
based in part, on reports from a private physician from whom 
he had received treatment and the attorney who had been 
appointed the fiduciary.

7.  The rating decisions finding the appellant incompetent 
were reasonably supported by the evidence of record, and no 
overwhelming and unequivocal error has been shown.  


CONCLUSIONS OF LAW

1.  A well-grounded claim for entitlement to service 
connection for a right facial abnormality secondary to the 
injection of medication for a service-connected disability 
has not been presented.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.310 (1998); Allen v. Brown, 7 Vet. App. 439 
(1995). 

2.  A current disability due to coronary artery disease is 
not proximately due to, the result of, or aggravated by post-
traumatic stress disorder.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.310 (1998); Allen, 7 Vet. App. 439 (1995). 

3.  The June and July 1996 rating actions that determined 
that the appellant was incompetent for VA purposes were not 
clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. §§ 3.105, 3.353 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for 
a Right Facial Abnormality Secondary to 
the Injection of Medication for a 
Service-Connected Disability

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet.App. 439, 448 (1995).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court) has also stated that competent medical 
evidence is required to form a well-grounded claim for 
service connection.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).  
In the instant case, there is no medical evidence indicating 
that medication for a service-connected disability led to a 
right facial abnormality.  Accordingly, the Board is in 
agreement with the conclusion by the RO that the claim for 
service connection for a right facial abnormality secondary 
to the injection of medication for a service-connected 
disability is not well grounded and must therefore be denied.  
In addition, there is no competent evidence that has been 
submitted to suggest that any portion of a right facial 
abnormality has been aggravated by medication for a service-
connected disability.  As such, the holding in Allen, supra, 
does not apply, nor has a well-grounded claim for secondary 
service connection pursuant to Allen been presented.  

While the veteran contends that his right facial disorder is 
the result of the injection of Prolixin for schizophrenia, 
which was a "misdiagnosis" for a psychiatric condition that 
should have been diagnosed as post-traumatic stress disorder, 
the September 1970 induction examination reflects congenital 
partial 7th nerve palsy with decreased functioning of the 
right facial muscles.  Thus, it appears the veteran's right 
facial difficulties, rather than being the result of the 
injection of Prolixin, were the product of a congenital 
disability that existed prior to the veteran's active duty.  
In addition, while the post-service evidence reflects the 
injection of Prolixin as treatment for schizophrenia 
beginning in August 1972 and continuing in the mid to late 
1980s, it is emphasized that service connection for 
schizophrenia has never been granted.  In this regard, 
service connection for schizophrenia was specifically denied 
by rating action dated in April 1979 and a Board decision 
dated in September 1986.   While service-connection for post-
traumatic stress disorder, effective from June 29, 1987, was 
granted by a June 1996 rating decision, schizophrenia is not 
part of the service-connected disability associated with 
post-traumatic stress disorder.  As such, any treatment for 
such non-service connected disability cannot form the basis 
of a valid claim for secondary service connection, whether or 
not such treatment resulted in a right facial disability, to 
include on the basis of "aggravation" pursuant to Allen.  
As indicated above, however, the evidence in this case 
suggests that rather than being the result of the injection 
of medication, the veteran's right facial disability was a 
congenital disability that pre-existed service.  

With regard to the statements of the veteran and an Edwin W. 
Hoeper, M.D., to the effect that the schizophrenia was a 
"misdiagnosis," and that the Prolixin injections were 
actually necessitated by post-traumatic stress disorder 
rather than schizophrenia, such arguments are construed as 
representing a claim for compensation for disability 
resulting from negligent or otherwise "improper" treatment 
by the VA pursuant to 38 U.S.C.A. § 1151.  As indicated in 
the introduction, this claim was raised initially by the 
veteran's representative at the May 1999 hearing and it has 
not been adjudicated by the RO.  Thus, any adjudication of 
this issue by the Board without affording the RO the 
opportunity to adjudicate the issue could be prejudicial to 
the veteran.  See  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  Further, as noted above, there is no indication that 
the claimed pathology stems from the injections that were 
administered.

In finding the claim for entitlement to service connection 
for a right facial abnormality secondary to the injection of 
medication for a service-connected disability to be not well 
grounded, the Board notes that is compelled to reach such a 
conclusion due to the lack of any medical evidence indicating 
that the veteran's right facial abnormality is related to 
medication for a service-connected disability.  
With regard to the obligation of the RO under 38 U.S.C.A. 
§ 5103(a) and the holding in Robinette v. Brown, 8 Vet. App. 
69, 77-80 (1995) to advise the veteran of the evidence needed 
to complete his application when he has failed to present a 
well-grounded claim, the Board concludes that this obligation 
to the veteran was fulfilled by the RO to the extent the he 
has been notified of the evidence necessary to support a 
well-grounded clam in the November 1997 rating decision and 
September 1998 statement of the case.  Moreover, it has not 
been suggested that there are objective medical reports that 
are available and should be obtained which would show the 
required nexus between the injection of medication for a 
service-connected disability and the veteran's right facial 
abnormality.  

II.  Entitlement to Service connection 
for Coronary Artery Disease Secondary to 
Post-traumatic Stress Disorder

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim for service connection 
for coronary artery disease secondary to post-traumatic 
stress disorder is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  The credibility of the veteran's 
evidentiary assertions is presumed for making the initial 
well-grounded determination.  The Board is also satisfied 
that the duty to assist mandated by 38 U.S.C.A. § 5107(a) has 
been fulfilled as there is no indication that there are other 
records available that would be pertinent to the adjudication 
of this issue. 

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In written contentions and testimony presented at the May 
1999 hearing, the veteran essentially asserts that as a 
result of the mental strain associated with his service-
connected post-traumatic stress disorder, he developed 
coronary artery disease.  It is not contended that this 
disability was incurred during service, and the service 
medical records do not reflect treatment for coronary artery 
disease or any other heart disability.  Moreover, it is not 
contended that service connection is warranted for coronary 
artery disease on  a "presumptive" basis under the 
provisions codified at 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

The record contains some "positive" supporting the 
veteran's assertions, principally the statements submitted by 
a James O'Tuel Warren, M.D., in January 1998 and the 
previously referenced Dr. Hoeper in February 1999 asserting 
that the veteran's heart disease has been "worsened" by 
post-traumatic stress disorder.  These opinions, however, are 
not accompanied by a detailed discussion of the veteran's 
medical history or supported by specific clinical findings 
obtained following an examination by either physician.  Thus, 
as the Court has held that the probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and that the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion, the 
opinions of Dr. Warren and Dr. Hoeper are not dispositive as 
to the issue in question.  See Guerrieri v. Brown, 4 Vet.App. 
467 (1993); Sklar v. Brown, 5 Vet.App. 140 (1993).

In contrast to the opinions of Drs. Warren and Hoeper 
discussed above, "negative" evidence of record in the form 
of a July 1998 opinion from a private physician specializing 
in internal medicine who concluded that linking the veteran's 
heart disability to post-traumatic stress disorder would be 
"difficult" and the product of mere "speculation" was 
based on a thorough examination of the veteran.  In addition, 
this physician, Mark N. Dumas, M.D, supported his opinion 
with a discussion of the veteran's complete medical and 
social history, particularly the veteran's carton-per-week 
consumption of tobacco products.  Similarly, a conclusion by 
Ronald J. Rosenbaum, M.D., dated in July 1998 who stated that 
he did not "believe that PTSD has aggravated [the veteran's] 
cardiovascular disease," followed a thorough examination of 
the veteran.  This conclusion was also accompanied by a 
complete discussion of the pertinent medical and social 
history.  

When weighed against the "positive" evidence of record 
submitted by Drs. Warren and Hoeper, which consist of medical 
opinions that are not supported by specific references to a 
physical examination of the veteran by either physician or a 
discussion of the complete clinical history, the Board finds 
the "negative" evidence of record submitted by Drs. Dumas 
and Rosenbaum to be of greater probative value.  The 
"negative" clinical opinions are supported by detailed 
clinical findings from examinations conducted by these 
physicians which included complete discussions of the 
pertinent clinical history.  Thus, as the adjudication of the 
Board includes the responsibility of determining the weight 
to be given to the evidence of record, and this 
responsibility includes the authority to favor one medical 
opinion over another, the Board finds the opinions of Drs. 
Dumas and Rosenbuam to be more probative than those of Drs. 
Warren and Hoeper.  See Cathell v. Brown, 8 Vet. App. 539, 
543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
making this determination, the written contentions and oral 
testimony asserting an etiologic relationship between post-
traumatic stress disorder and coronary artery disease have 
been considered, but as neither the veteran nor his 
representative are shown to possess any medical expertise, 
this "positive" evidence is also of minimal probative 
value.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).     

In short, the Board concludes that the weight of the 
"negative" evidence exceeds that of the "positive" 
evidence of record.  In making this determination, the 
principles with regard to establishing service connection for 
disability "aggravated" by service-connected disabilities 
discussed in Allen were considered, but the "negative" 
evidence as to whether there is any portion of a current 
disability associated with coronary artery disease is the 
result of aggravation by post-traumatic stress disorder 
outweighs the "positive" evidence in this regard.  
Accordingly, the claim for service connection for coronary 
artery disease secondary to post-traumatic stress disorder 
must be denied.  Gilbert, 1 Vet. App. at 49.  


III. Whether there was Clear and Unmistakable
Error in June and July 1996 Rating Actions
That Determined the Veteran was Incompetent

For the purposes of entering this decision, it is concluded 
that the issue of clear and unmistakable error has been 
"properly pleaded."  Fugo v. Brown, 6 Vet. App. 40 (1993) 
en banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1993).

Previous rating actions are accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. § 3.105.

Under the guidance of the Court in Russell v. Principi, 
3 Vet. App. 310 (1992) and Damrel . Brown, 6 Vet. App. 242 
(1994), "clear and unmistakable error" in prior rating 
actions encompasses a situation in which the correct facts, 
as they were known at the time, were not before the 
adjudicator or the pertinent statutory or regulatory 
provisions in existence at the time were incorrectly applied 
by the adjudicator.  The error must be "undebatable" such 
that reasonable minds could only conclude that the rating 
action in question was fatally flawed at the time it was 
made.  In addition, the determination of whether there was 
clear and unmistakable error in prior rating determination 
must be based on the record and law that existed at the time 
of the rating action in question.  Id.

In the instant claim, it is contended that the RO completed 
clear and unmistakable error was committed in the rating 
actions of June and July 1996 that resulted in a VA finding 
that the veteran was incompetent for VA purposes.  It is 
contended that the determination was made vindictively by the 
RO and in contrast to the evidence that clearly showed the 
veteran to be competent for VA purposes.  It is also asserted 
that the appellant incurred over $8,000 in expenses having 
the determination overturned.  For the reasons set forth 
below, the claim as to this issue is denied.

Review of the record reveals that service connection was 
established for post-traumatic stress disorder by rating 
action of June 1996.  A 100 percent rating was assigned.  
Based on a 1994 VA examination, the report of a 1995 VA 
hospitalization, and other evidence on file, it was proposed 
that the veteran be found incompetent for VA purposes.  The 
record reveals that there was Veterans Service Officer input, 
and that the provisions of 38 C.F.R. § 3.353 were considered.  

The veteran was notified of the June and July 1996 rating 
decisions and offered a period to respond.  He requested that 
the period be waived, that he be found incompetent, and that 
an attorney named William Ward be appointed as his fiduciary.  
These steps were taken.

Subsequently, the veteran sought to have the incompetency 
label removed, and indicated a desire to be found competent 
for VA purposes.  Such determination was subsequently made in 
September 1996.  The attorney recommended such finding, as 
did a treating physician.  Thus, the appellant was 
incompetent for VA purposes from July 11, to September 30, 
1996.  There is no evidence of record that any additional 
attorney was hired, or that any "court action" was needed 
to arrive at this determination.

Even if it were possible to determine that there was clear 
and unmistakable error in finding the veteran incompetent 
(which it is not), there would be no benefit to pay.  The 
veteran does not claim that he was not paid VA benefits 
during the time.  In fact the money went to the fiduciary and 
was used on his behalf.  There is no indication that there 
are other benefits due.  The veteran desires consideration of 
"expenses" he claims to have incurred.  As noted, it is not 
shown that this matter went to court or otherwise required an 
attorney to be involved.  Mr. Ward, the fiduciary argued for 
restoration of the competency of the veteran.  The veteran 
agreed to the initial incompetent determination and there is 
no indication that the determination was made vindictively.  
The determination is clearly supported by the incompetency 
findings of the 1994 examination and the 1995 hospital 
report.  Rather than disagree at the time of the 
determination, the appellant waived the time period for 
review.  The fiduciary he requested was selected, thus 
suggesting no vindictiveness on the part of RO personnel.

Thus, the rating actions in question were supported by the 
evidence of record.  There was no clear and unmistakable 
error, and the claim, for the reasons set forth above is 
denied.


ORDER

The claim for entitlement to service connection for a right 
facial abnormality secondary to the injection of medication 
for a service-connected disability is not well grounded and 
is therefore denied.    

Entitlement to service connection for coronary artery disease 
secondary to post-traumatic stress disorder is denied.  

There was no clear and unmistakable error in the rating 
decisions of June and July 1996 which concluded that the 
veteran was incompetent for VA purposes.  The appeal as to 
this issue is, therefore, denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

